SUMMARY MEMORANDUM OPINION; NOT FOR PUBLICATION
                       IN THE OFFICIAL REPORTERS


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


RONALD C. WILSON,

                       Plaintiff,

                       v.                             Civil Action No. 11-cv-1113 (RLW)

STEPHEN J. PORRECO,

                       Defendant.

                            MEMORANDUM OPINION AND ORDER 1

       Through this lawsuit, Plaintiff Ronald Wilson (“Wilson”) brought a multitude of claims

against Defendant Steven Porreco (“Porreco”), all of which were rooted in Porreco’s supposed

wrongful eviction of Wilson from a barbershop space located in the Federal Aviation

Administration building in Southwest, Washington, DC. During the week of April 9, 2013, the

parties tried this case to a jury, and on April 11, 2013, the jury returned a verdict finding against

Wilson and in favor of Porreco on each and every count. (Dkt. No. 59). Wilson has now filed a

Motion for Post-Trial Relief pursuant to Federal Rules of Civil Procedure 51(d)(2), 59(a), and

59(e), asking the Court to alter or amend the judgment with respect to his claims for conversion

and wrongful eviction, or, alternatively, to grant a new trial. (Dkt. No. 62). Having reviewed

1
         This unpublished memorandum opinion is intended solely to inform the parties and any
reviewing court of the basis for the instant ruling, or, alternatively, to assist in any potential
future analysis of the res judicata, law of the case, or preclusive effect of the ruling. The Court
has designated this opinion as “not intended for publication,” but this Court cannot prevent or
prohibit the publication of this opinion in the various and sundry electronic and legal databases
(as it is a public document), and this Court cannot prevent or prohibit the citation of this opinion
by counsel. Cf. FED. R. APP. P. 32.1. Nonetheless, as stated in the operational handbook adopted
by our Court of Appeals, “counsel are reminded that the Court’s decision to issue an unpublished
disposition means that the Court sees no precedential value in that disposition.” D.C. Circuit
Handbook of Practice and Internal Procedures 43 (2011).
                                                 1
             SUMMARY MEMORANDUM OPINION; NOT FOR PUBLICATION
                        IN THE OFFICIAL REPORTERS


and considered Wilson’s motion, along with Porreco’s opposition (Dkt. No. 63), the Court

concludes that Wilson fails to establish an entitlement to any of the relief he seeks.

Consequently, for the reasons set forth briefly herein, the Court will DENY Wilson’s Motion for

Post-Trial Relief in its entirety.

        Motions to alter or amend under Rule 59(e) are disfavored, “and relief from judgment is

granted only when the moving party establishes extraordinary circumstances.” Niedermeier v.

Office of Max S. Baucus, 153 F. Supp. 2d 23, 28 (D.D.C. 2001) (citing Anyanwutaku v. Moore,

151 F.3d 1053, 1057 (D.C. Cir. 1998)). As our Court of Appeals has explained, a Rule 59(e)

motion “need not be granted unless the district court finds that there is an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.” Messina v. Krakower, 439 F.3d 755, 758 (D.C. Cir. 2006); Firestone v.

Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996). To be sure, a Rule 59 motion does not afford an

opportunity to “reargue facts and theories upon which a court has already ruled,” New York v.

United States, 880 F. Supp. 37, 38 (D.D.C. 1995), nor “a chance . . . to correct poor strategic

choices,” SEC v. Bilzerian, 729 F. Supp. 2d 9, 15 (D.D.C. 2010).

        In this case, Wilson first argues that the jury committed clear error in finding that Porreco

did not convert Wilson’s personal property. In his view, the jury’s finding “only makes sense if

it was based on the erroneous legal assumption that only a tenant could have property converted,

and Plaintiff was not a tenant.” (Dkt. No. 62-1 at 2). In turn, Wilson urges the Court to alter the

jury’s judgment in this respect and to award him damages in the amount of $2,500 for the built-

in bookcase and cabinets that he contends were unlawfully converted. Simply put, Wilson’s plea

is unavailing. The Court does not find that the jury’s finding constitutes an error, much less a

“clear error” that would justify the “extraordinary” relief available under Rule 59(e).

                                                 2
            SUMMARY MEMORANDUM OPINION; NOT FOR PUBLICATION
                       IN THE OFFICIAL REPORTERS


       Wilson also challenges the jury’s finding that Porreco did not wrongfully evict Wilson as

contrary to law, arguing that its verdict amounts to manifest injustice. According to Wilson,

there was no testimony or evidence presented at trial that he was a licensee, and he takes issue

with the fact that Porreco never asserted, at any time before trial, that Wilson was a licensee,

including in the Joint Pretrial Statement. From Wilson’s perspective, “the first assertion of a

licensee arrangement in Defendant’s closing argument was simply too late.” (Dkt. No. 62-1 at

5). The Court disagrees. The jury’s verdict is entirely consistent with and supported by the

evidence presented at trial, and the Court finds no clear error on these particular grounds.

       Relatedly, Wilson asserts that the Court’s revisions to the “Wrongful Eviction” jury

instruction—Instruction No. 35—were contrary to law and warrant relief under Rule 59(e). He

complaints about the “last-minute change” and contends that the modifications amounted to a

“moving of the goal post,” highlighting that Porreco never requested any revisions to the

instruction that Wilson originally proposed. But Wilson’s arguments do not give rise to relief

under Rule 59, particularly given his counsel’s failure to object to the Court’s modification

before the jury was instructed, despite being given an express opportunity to do so. Indeed, even

Wilson concedes as much in his motion. (Dkt. No. 62-1 at 9) (“Plaintiff did not object at that

time to the change in jury instruction respecting unlawful eviction.”). 2


2
         As the Court previously explained on the morning of April 11, 2013, the reason the Court
revised the parties’ proposed instruction on this claim is because, in the Court’s view, the parties’
draft instruction failed to adequately frame the threshold factual issue to be decided by the jury
before it could decide Wilson’s wrongful eviction claim—i.e., whether Wilson was a tenant in
the first place. The revisions made by the Court, and agreed to by the parties, captured this
critical distinction. As Wilson indicates, the Court also provided both counsel with copies of the
relevant authorities supporting the statements of law inserted by the Court, and offered both sides
a chance to object or to otherwise state their position. And it bears repeating that Wilson’s
counsel did not make any objection to the revised instruction before the jury was instructed, nor
did he request any additional time to consider the instruction.
                                                  3
            SUMMARY MEMORANDUM OPINION; NOT FOR PUBLICATION
                       IN THE OFFICIAL REPORTERS


       To this same end, Wilson also invokes relief under Federal Rule of Civil Procedure

51(d)(2), arguing that the Court’s revisions to the “Wrongful Eviction” instruction was “plain

error” and “affect[ed] substantial rights.” Inasmuch as Wilson failed to object to this instruction

at trial, he rightly seeks relief under Rule 51(d)(2), but our Circuit has made clear that the

application of Rule 51(d)(2) “is reserved for exceptional circumstances.” Muldrow v. Re-Direct,

Inc., 493 F.3d 160, 169 (D.C. Cir. 2007). And other than the timing of the revisions to this

instruction, Wilson does not even attempt to articulate any error in its substantive content, much

less “plain error”; this forestalls relief under Rule 51(d)(2) at the outset, irrespective of whether

Wilson could show that the instruction “affect[ed] substantial rights,” as it must have. See

Czekalski v. Lahood, 589 F.3d 449, 453 (D.C. Cir. 2009) (“Jury instructions are proper if, when

viewed as a whole, they fairly present the applicable legal principles and standards.”).

       Finally, Wilson asks the Court to grant a new trial under Federal Rule 59(a), essentially

invoking the same arguments that undergird his other requests for relief. But relief is no more

warranted under Rule 59(a) than under Rules 59(e) or 51(d)(2). A new trial should only be

granted “when the court is convinced that the jury verdict was a ‘seriously erroneous result’ and

where denial of the motion will result in a ‘clear miscarriage of justice.’” In re Lorazepam &

Clorazepate Antitrust Litig., 467 F. Supp. 2d 74, 87 (D.D.C. 2006) (quoting Warren v.

Thompson, 224 F.R.D. 236, 239 (D.D.C. 2004)). Moreover, a new trial is almost never justified

“on grounds not called to the court’s attention during the trial unless the error was so

fundamental that gross injustice would result.” 11 CHARLES A. WRIGHT & ARTHUR R. MILLER,

FEDERAL PRACTICE & PROCEDURE § 2805, at 73 (3d ed. 2012). Wilson does not even begin to

clear this high hurdle here, and the Court finds no basis for relief under Rule 59(a).



                                                 4
           SUMMARY MEMORANDUM OPINION; NOT FOR PUBLICATION
                      IN THE OFFICIAL REPORTERS


       Accordingly, for the reasons articulated herein, Wilson’s Motion for Post-Trial Relief is

hereby DENIED in its entirety.



SO ORDERED.
                                                                  Digitally signed by Judge Robert L.
                                                                  Wilkins
                                                                  DN: cn=Judge Robert L. Wilkins,
Date: May 22, 2013                                                o=U.S. District Court, ou=Chambers
                                                                  of Honorable Robert L. Wilkins,
                                                                  email=RW@dc.uscourt.gov, c=US
                                                                  Date: 2013.05.22 15:03:39 -04'00'




                                                   ROBERT L. WILKINS
                                                   United States District Judge




                                               5